    AO 470 (8/85) Order of Temporary Detention




                                UNITED STATES DISTRICT COURlj


                                                 EASTERN DISTRICT OF VIRGINIA

                                                                                                                                    Ll    1^ ;           J
                                                                                                                                                 u, i;, _-j

    UNITED STATES OF AMERICA



                          V.                                                           ORDER OF TElvrPORARY DETENTION
                                                                                       PENDING HEARING PURSUANT TO
                                                                                       BAIL REFORM ACT


isrvxvcl Bnri^iA-c                                                                 .
                                                                                       CASE NO.     , \ -Ucr25(^

               Upon motion of the United States Government, it is hereby ORDERED that

    a detention hearing is set for                              1       n                                                                before


    the Honorable John F. Anderson, United States Magistrate Judge in Courtroom 501
                                                  Name of Judicial Officer


    located at 401 Courthouse Square, Alexandria, Virginia. Pending this hearing, the
                                                  I.ncation of-fudicial Officer



    defendant shall be held in custody by the United States Marshal

   (                                                                                              )and produced for the hearing.
                           Other Custodial Official




                                                                                                                            /s/
                                                                                                                John F. Anderson
                                                                                                     United States Magistrate Judge
    Date




    *lfnot hold immediately upon defendant's first appearance, the hearing may be continued for up to three days upon motion oi'the Government,
    or up to five days upon motion of the defendant. 18 U.S.C. § 3142(t)(2).
             A hearing is required wliciievcr llie conditions set forth in 18 U.S.C § 3142(1) are present. Subsection (1) sets forth the grounds that
    may be asserted only by the attorney for the Government; subsection (2) states tiiat a hearing is mandated upon (he motion of(he attorney for the
    Government or upon the judicial officer's own motion if there is a serious risk that the defendant(a) will llee or(b) will obstruct or attempt to
    obstructjustice, or threaten, injure, or iulimidaie, or attempt to threaten, injure, or intimidate a prospective witness or juror.
